
	
		III
		112th CONGRESS
		2d Session
		S. RES. 563
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Isakson (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 3, 2012, as
		  National Phenylketonuria Awareness Day.
	
	
		Whereas phenylketonuria is a rare, inherited metabolic
			 disorder that is characterized by the inability of the body to process the
			 essential amino acid phenylalanine, and which causes mental retardation and
			 other neurological problems, such as memory loss and mood disorders, when
			 treatment is not started within the first few weeks of life;
		Whereas newborn screening for phenylketonuria was
			 initiated in the United States in 1963 and was mandated by the Newborn
			 Screening Saves Life Act of 2008 (42 U.S.C. 201 note);
		Whereas approximately 1 of every 15,000 infants in the
			 United States is born with phenylketonuria;
		Whereas the 2012 Phenylketonuria Scientific Review
			 Conference affirmed the recommendation of lifelong dietary treatment for
			 phenylketonuria made by the National Institutes of Health Consensus Development
			 Conference Statement 2000;
		Whereas adults with phenylketonuria who discontinue
			 treatment are at risk for other serious medical issues such as depression,
			 impulse control disorder, phobias, tremors, and pareses;
		Whereas women with phenylketonuria must maintain strict
			 metabolic control before and during pregnancy to prevent fetal damage;
		Whereas children born from untreated mothers with
			 phenylketonuria may have a condition known as maternal PKU syndrome, which can
			 cause small brains, mental retardation, birth defects of the heart, and low
			 birth weight;
		Whereas phenylketonuria is treated with medical
			 food;
		Whereas, although there is no cure for phenylketonuria, a
			 treatment involving medical food and restricting phenylalanine intake can
			 prevent progressive, irreversible brain damage;
		Whereas maintaining a strict medical diet for
			 phenylketonuria can be difficult to achieve, and poor metabolic control can
			 result in a significant decline in mental and behavioral performance;
		Whereas access to health coverage for medical food varies
			 across the United States, and the long-term costs associated with caring for
			 untreated children and adults far exceed the cost of providing medical food
			 treatment;
		Whereas scientists and researchers are hopeful that
			 breakthroughs in phenylketonuria research will be forthcoming;
		Whereas researchers across the United States are
			 conducting important research projects involving phenylketonuria; and
		Whereas the Senate is an institution that can raise
			 awareness of phenylketonuria among the general public and the medical
			 community: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 3, 2012, as National Phenylketonuria Awareness
			 Day;
			(2)encourages all
			 people in the United States to become more informed about phenylketonuria;
			 and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the National PKU Alliance, a non-profit organization dedicated to improving the
			 lives of individuals with phenylketonuria.
			
